Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 1 of 34 Page ID #:1




 1   John P. Kristensen (SBN 224132)
 2   Jesenia A. Martinez (SBN 316969)
     Jacob J. Ventura (SBN 315491)
 3   KRISTENSEN LLP
 4   12540 Beatrice Street, Suite 200
     Los Angeles, California 90066
 5   Telephone: 310-507-7924
 6   Facsimile: 310-507-7906
     john@kristensenlaw.com
 7   jesenia@kristensenlaw.com
 8   jacob@kristensenlaw.com
     Jarrett Ellzey (Pro Hac Vice forthcoming)
 9
     Texas Bar No. 24040864
10   HUGHES ELLZEY, LLP
     1105 Milford Street
11
     Houston, Texas 77066
12   Telephone: (713) 554-2377
13   Facsimile: (888) 995-3335
     jarrett@hughesellzey.com
14
     Attorneys for Plaintiff
15              THE UNITED STATES DISTRICT COURT
16       CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
17   ANGELICA MORA, an individual, ) Case No.:
18                                   ) COLLECTIVE ACTION
                       Plaintiff,    )
19           vs.                     ) COMPLAINT FOR DAMAGES
20                                   )
                                        1. Failure to Pay Minimum Wage,
     STARS PLANET, INC. DBA          )
21                                         29 U.S.C. § 206;
     SILVER REIGN GENTLEMEN’S )
                                        2. Failure to Pay Overtime Wages,
22   CLUB, a California Corporation; )
                                           29 U.S.C. § 207;
     JOE DIAZ, an individual;        )
23                                      3. Unlawful Taking of Tips,
     STANLEY YOUNG, an individual; )
                                           29 U.S.C. § 203; and
24   BECKY DOE MANAGER, an           )
                                       4. Failure to Pay Minimum Wage in
     individual; DOE MANAGERS 2-3; )
25                                         Violation of Cal. Lab. Code §§ 1194
     and DOES 4-100, inclusive,      )
                                           & 1197;
26                                   )
                                       5. Failure to Pay Overtime Wages in
                     Defendants.     )
27                                         Violation of Cal. Lab. Code §§ 510,
                                     )
                                           1194, & 1197;
28                                   )
           COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                           –1–
Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 2 of 34 Page ID #:2



                                            ) 6. Failure to Furnish Accurate Wage
 1
                                            )    Statements, Cal. Lab. Code § 226;
 2                                          ) 7. Waiting Time Penalties,
                                            )    Cal. Lab. Code §§ 201-203;
 3
                                            ) 8. Failure to Indemnify Business
 4                                          )    Expenses in Violation of Cal. Lab.
                                            )    Code § 2802;
 5
                                            ) 9. Compelled Patronization of
 6                                          )    Employer and/or Other Persons in
                                            )    Violation of Cal. Lab. Code § 450;
 7
                                            )    and
 8                                          ) 10.Unfair Competition in Violation of
 9                                          )    Cal. Bus. & Prof. Code §§ 17200, et
                                            )    seq.
10                                          )
11                                          ) DEMAND FOR JURY TRIAL

12         Plaintiff ANGELICA MORA (“Plaintiff”), individually and on behalf of all
13   other similarly situated, alleges the following upon information and belief, based
14   upon investigation of counsel, published reports, and personal knowledge:
15   I.    NATURE OF THE ACTION
16         1.     Plaintiff alleges causes of action against defendants Stars Planet, Inc.
17   dba Silver Reign Gentlemen’s Club (“Defendant” or “Silver Reign”), a California
18   Corporation, JOE DIAZ (“Defendant” or “Diaz”), an individual, STANLEY
19   YOUNG (“Defendant” or “Young”), an individual, BECKY DOE MANAGER,
20   an individual; DOE MANAGERS 2-3, and DOES 4-100, inclusive (collectively,
21   “Defendants”) for damages due to Defendants evading the mandatory minimum
22   wage and overtime provisions of the Fair Labor Standards Act (“FLSA”), 29
23   U.S.C. §§ 201, et seq. and illegally absconding with Plaintiff’s tips.
24         2.     As a result of Defendants’ violations, Plaintiff seeks to recover all
25   tips kept by the employer, liquidated damages, interest, and attorneys’ fees and
26   costs pursuant to the FLSA.
27         3.     These causes of action arise from Defendants’ willful actions while
28   Plaintiff was employed by Defendants from approximately August 2018 to
           COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                             –2–
Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 3 of 34 Page ID #:3




 1   January 2020. During her time being employed by Defendants, Plaintiff was
 2   denied minimum wage payments and denied overtime as part of Defendants’
 3   scheme to classify Plaintiff and other dancers/entertainers as “independent
 4   contractors.” As the Department of Labor explained in a recent Administrative
 5   Interpretation:
 6
                   Misclassification of employees as independent contractors is
 7                 found in an increasing number of workplaces in the United
 8                 States, in part reflecting larger restructuring of business
                   organizations. When employers improperly classify
 9                 employees as independent contractors, the employees may
10                 not receive important workplace protections such as the
                   minimum wage, overtime compensation, unemployment
11                 insurance, and workers’ compensation. Misclassification
12                 also results in lower tax revenues for government and an
                   uneven playing field for employers who properly classify
13                 their workers. Although independent contracting
14                 relationships can be advantageous for workers and
                   businesses, some employees may be intentionally
15
                   misclassified as a means to cut costs and avoid compliance
16                 with labor laws.1
17            As alleged in more detail below, that is exactly what Defendants are, and
18   were at all times relevant, doing.
19            4.     Plaintiff worked at Defendants’ principal place of business located at
20   11908 Mississippi Avenue, Los Angeles, California 90025.
21            5.     Silver Reign failed to pay Plaintiff minimum wages and overtime
22   wages for all hours worked in violation of 29 U.S.C. §§ 206 and 207 of the
23   FLSA.
24   ///
25   ///
26
27   1
           See DOL Admin. Interp. No. 2015-1, available at
28         http://www.dol.gov/whd/workers/Misclassification/AI- 2015_1.pdf.
             COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               –3–
Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 4 of 34 Page ID #:4




 1          6.    Defendants’ conduct violates the FLSA, which requires non-exempt
 2   employees to be compensated for their overtime work at a rate of one and one-
 3   half (1 ½) times their regular rate of pay. See 29 U.S.C. § 207(a).
 4          7.    Furthermore, Defendants’ practice of failing to pay tipped
 5   employees pursuant to 29 U.S.C. § 203(m), violates the FLSA’s minimum wage
 6   provision. See 29 U.S.C. § 206.
 7          8.    Plaintiff brings a collective action to recover the unpaid overtime
 8   compensation and minimum wage owed to her individually and on behalf of all
 9   other similarly situated employees, current and former, of Defendants in
10   California. Members of the Collective Action are hereinafter referred to as
11   “FLSA Class Members.”
12          9.    As a result of Defendants’ violations, Plaintiff and the FLSA Class
13   Members seek to recover double damages for failure to pay minimum wage,
14   overtime liquidated damages, interest, and attorneys’ fees.
15    II.   VENUE AND JURISDICTION
16          10.   This Court has jurisdiction over the subject matter of this action
17   under 28 U.S.C. § 1331 because this action arises under the FLSA, 29 U.SC. §
18   201, et seq. Plaintiff’s state law claim for relief is within the supplemental
19   jurisdiction of the Court pursuant to 28 U.S.C. § 1367(a).
20          11.   Venue is proper in this District because at least fifty (50) percent of
21   all known Defendants reside in Los Angeles County. Further, venue is proper in
22   this District because all or a substantial portion of the events forming the basis of
23   this action occurred in this District. Defendants’ club is located in this District
24   and Plaintiff worked in this District.
25          12.   Plaintiff has satisfied all conditions precedent, if any, to the filing of
26   this suit.
27   ///
28   ///
            COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              –4–
Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 5 of 34 Page ID #:5




 1   III.   PARTIES
 2          13.   Plaintiff is an individual adult resident of the State of California.
 3   Furthermore, Plaintiff was employed by Defendants and qualifies as an
 4   “employee” of Defendants as defined by the FLSA, 29 U.S.C. § 203(e)(1). Her
 5   consent to this action is attached hereto as Exhibit 1.
 6          14.   The FLSA Class Members are all current and former exotic
 7   dancers/entertainers who worked at Silver Reign located at 11908 Mississippi
 8   Avenue, Los Angeles, California 90025 at any time starting three (3) years before
 9   this Complaint was filed, up to the present.
10          15.   Silver Reign is a California Corporation with its principal place of
11   business at 11908 Mississippi Avenue, Los Angeles, California 90025. At all
12   times mentioned herein, Silver Reign was an “employer” or “joint employer” of
13   Plaintiff as defined by the FLSA, 29 U.S.C. § 203(d) and (g). Silver Reign may
14   be served via its agent for service of process Joe Diaz, 11910 Mississippi
15   Avenue, Los Angeles, California 90025.
16          16.   Diaz was/is the main manager who executed the policies regarding
17   payment to dancers/entertainers and management of dancers/entertainers,
18   including Plaintiff. Diaz is also the owner of Silver Reign and resides in Los
19   Angeles County, California.
20          17.   Diaz acted directly or indirectly on behalf of Silver Reign, and, at all
21   times mentioned herein was an “employer” or “joint employer” of Plaintiff
22   within the meaning of the FLSA. He exerted operational and management control
23   over Silver Reign, including day to day management. He was frequently present
24   at, owned, directed, controlled and managed the operations at Silver Reign. He
25   also controlled the nature, pay structure, and employment relationship of Plaintiff
26   and the FLSA Class Members. Diaz had at all times relevant to this lawsuit, the
27   authority to hire and fire employees at Silver Reign, the authority to direct and
28   supervise the work of employees, the authority to sign on the business’ checking
          COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              –5–
Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 6 of 34 Page ID #:6




 1   accounts, including payroll accounts, and the authority to make decisions
 2   regarding employee compensation and capital expenditures. Additionally, she
 3   was responsible for the day-to-day affairs of Silver Reign. In particular, he was
 4   responsible for determining whether Silver Reign complied with the FLSA.
 5         18.    Young was/is the main manager who executed the policies regarding
 6   payment to dancers/entertainers and management of dancers/entertainers,
 7   including Plaintiff. Young is also the owner of Silver Reign and resides in Los
 8   Angeles County, California at 3785 Wilshire Boulevard, Apartment 1808, Los
 9   Angeles, California 90010.
10         19.    Young acted directly or indirectly on behalf of Silver Reign, and, at
11   all times mentioned herein was an “employer” or “joint employer” of Plaintiff
12   within the meaning of the FLSA. He exerted operational and management control
13   over Silver Reign, including day to day management. He was frequently present
14   at, owned, directed, controlled and managed the operations at Silver Reign. He
15   also controlled the nature, pay structure, and employment relationship of Plaintiff
16   and the FLSA Class Members. Young had at all times relevant to this lawsuit, the
17   authority to hire and fire employees at Silver Reign, the authority to direct and
18   supervise the work of employees, the authority to sign on the business’ checking
19   accounts, including payroll accounts, and the authority to make decisions
20   regarding employee compensation and capital expenditures. Additionally, she
21   was responsible for the day-to-day affairs of Silver Reign. In particular, he was
22   responsible for determining whether Silver Reign complied with the FLSA.
23         20.    Becky Doe Manager was/is the main manager who executed the
24   policies regarding payment to dancers/entertainers and management of
25   dancers/entertainers, including Plaintiff. Becky Doe Manager is also the owner of
26   Silver Reign and resides in Los Angeles County, California.
27         21.    Becky Doe Manager acted directly or indirectly on behalf of Silver
28   Reign, and, at all times mentioned herein was an “employer” or “joint employer”
          COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                             –6–
Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 7 of 34 Page ID #:7




 1   of Plaintiff within the meaning of the FLSA. She exerted operational and
 2   management control over Silver Reign, including day to day management. She
 3   was frequently present at, owned, directed, controlled and managed the
 4   operations at Silver Reign. She also controlled the nature, pay structure, and
 5   employment relationship of Plaintiff and the FLSA Class Members. She had at
 6   all times relevant to this lawsuit, the authority to hire and fire employees at Silver
 7   Reign, the authority to direct and supervise the work of employees, the authority
 8   to sign on the business’ checking accounts, including payroll accounts, and the
 9   authority to make decisions regarding employee compensation and capital
10   expenditures. Additionally, she was responsible for the day-to-day affairs of
11   Silver Reign. In particular, she was responsible for determining whether Silver
12   Reign complied with the FLSA.
13         22.    DOE MANAGERS 2-3 are the managers/owners who control the
14   policies and enforce the policies related to employment at Silver Reign.
15         23.    At all material times, Defendants have been an enterprise in
16   commerce or in the production of goods for commerce within the meaning of 29
17   U.S.C. § 203(r)(1) of the FLSA because they have had employees at their club
18   engaged in commerce their club which has travelled in interstate commerce.
19   Moreover, because of Defendants’ interrelated activities, they function in
20   interstate commerce. 29 U.S.C. § 203(s)(1).
21         24.    Furthermore, Defendants have had, and continue to have, an annual
22   gross business volume in excess of the statutory standard.
23         25.    At all material times during the three (3) years prior to the filing of
24   this action, Defendants categorized all dancers/entertainers employed at Silver
25   Reign as “independent contractors” and have failed and refused to pay wages or
26   compensation to such dancers/entertainers. Plaintiff was an individual employee
27   who engaged in commerce or in the production of goods for commerce as
28   required by 29 USC §§ 206-207.
           COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              –7–
Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 8 of 34 Page ID #:8




 1         26.    The true names, capacities or involvement, whether individual,
 2   corporate, governmental or associate, of the Defendants named herein as DOE
 3   MANAGERS 1 through 3 and DOES 4 through 100, inclusive are unknown to
 4   Plaintiff who therefore sues said Defendants by such fictitious names. Plaintiff
 5   prays for leave to amend this Complaint to show their true names and capacities
 6   when the same have been finally determined. Plaintiff is informed and believes,
 7   and upon such information and belief alleges thereon, that each of the Defendants
 8   designated herein as DOE is negligently, intentionally, strictly liable or otherwise
 9   legally responsible in some manner for the events and happenings herein referred
10   to, and negligently, strictly liable intentionally or otherwise caused injury and
11   damages proximately thereby to Plaintiff, as is hereinafter alleged.
12         27.    Plaintiff is informed and believes that, at all relevant times herein,
13   Defendants engaged in the acts alleged herein and/or condoned, permitted,
14   authorized, and/or ratified the conduct of its employees and agents, and other
15   Defendants and are vicariously or strictly liable for the wrongful conduct of its
16   employees and agents as alleged herein.
17         28.    Plaintiff is informed and believes, and on that basis alleges that, each
18   of the Defendants acted, in all respects pertinent to this action, as the agent or
19   employee of each other, and carried out a joint scheme, business plan, or policy in
20   all respect thereto and, therefore, the acts of each of these Defendants are legally
21   attributable to the other Defendants, and that these Defendants, in all respects,
22   acted as employer and/or joint employers of Plaintiff in that each of them
23   exercised control over her wage payments and control over her duties.
24         29.    Plaintiff is informed and believes, and on that basis alleges that, at all
25   relevant times, each and every Defendant has been the agent, employee,
26   representative, servant, master, employer, owner, agent, joint venture, and alter
27   ego of each of the other and each was acting within the course and scope of his or
28   her ownership, agency, service, joint venture and employment.
          COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              –8–
Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 9 of 34 Page ID #:9




 1         30.       At all times mentioned herein, each and every Defendant was the
 2   successor of the other and each assumes the responsibility for the acts and
 3   omissions of all other Defendants.
 4   IV.   ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
 5                                (AGAINST ALL DEFENDANTS)
 6         A.        FACTUAL ALLEGATIONS
 7         31.       Defendants operate an adult-oriented entertainment facility located
 8   at 11908 Mississippi Avenue, Los Angeles, California 90025. At all times
 9   mentioned herein, Defendants were “employer(s)” or “joint employer(s)” of
10   Plaintiff. The picture below depicts the outside f the club:
11         32.       At all times during the four (4) years prior to the filing of the instant
12   action, Defendants categorized all dancers/entertainers employed by Defendants
13   as “independent contractors” and have failed and refused to pay wages to such
14   dancers.
15         33.       At all times relevant to this action, Defendants exercised a great deal
16   of operational and management control over the subject club, particularly in the
17   areas of terms and conditions of employment applicable to dancers and
18   entertainers.
19         34.       Plaintiff began working as a dancer for Defendants in 2018 and
20   continued through approximately January 2020.
21         35.       The primary duty of a dancer/entertainer is to dance and entertain
22   customers, and give them a good experience. Specifically, a dancer/ entertainer
23   performs stage and table dances, and entertains customers on an hourly basis.
24         36.       Stated differently, dancers/entertainers dance on stage, perform table
25   dances, and entertain customers in VIP rooms, all while nude or semi-nude.
26   ///
27   ///
28   ///
           COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                 –9–
Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 10 of 34 Page ID #:10




 1           37.   Plaintiff worked and performed at the adult-oriented entertainment
 2    facility multiple shifts per week. Plaintiff was an integral part of Defendants’
 3    business which operated solely as an adult-oriented entertainment facility
 4    featuring nude or semi-nude female dancers/ entertainers.
 5           38.   Defendants did not pay dancers/ entertainers on an hourly basis.
 6           39.   Defendants exercised significant control over Plaintiff during her
 7    shifts and would demand that Plaintiff work four (4) days a week and tell
 8    Plaintiff what time she was permitted to leave.
 9           40.   Defendants set prices for all VIP performances.
10           41.   Defendants set the daily cover charge for customers to enter the
11    facility and had complete control over which customers were allowed in the
12    facility.
13           42.   Defendants controlled music for Plaintiff’s performances.
14           43.   Defendants controlled the means and manner in which Plaintiff
15    could perform.
16           44.   Defendants placed Plaintiff on a schedule.
17           45.   Defendants had the authority to suspend, fine, fire, or otherwise
18    discipline entertainers for non-compliance with their rules regarding dancing.
19           46.   Defendants actually suspended, fined, fired, or otherwise disciplined
20    entertainers for non-compliance with their rules regarding dancing.
21           47.   Although Defendant allowed dancers/entertainers to choose their
22    own costumes, Defendants reserved the right to decide what a particular
23    entertainer was allowed to wear on the premises. In order to comply with Silver
24    Reign’s dress and appearance standards, Plaintiff typically expended
25    approximately one (1) hour of time each shift getting ready for work without
26    being paid any wages for such time getting ready.
27    ///
28    ///
            COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              – 10 –
Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 11 of 34 Page ID #:11




 1          48.    Plaintiff was compensated exclusively through tips from Defendants'
 2    customers. That is, Defendants did not pay Plaintiff whatsoever for any hours
 3    worked at their establishment.
 4          49.    Defendants also required Plaintiff to share her tips with Defendants
 5    and other non-service employees who do not customarily receive tips, including
 6    the managers, disc jockeys, and the bouncers.
 7          50.    Defendants are in violation of the FLSA’s tipped-employee
 8    compensation provision, 29 U.S.C. § 203(m), which requires employers to pay a
 9    tipped employee a minimum of $2.13 per hour. Defendants also violated 29
10    U.S.C. § 203(m) when they failed to notify Plaintiff about the tip credit
11    allowance (including the amount to be credited) before the credit was utilized.
12    That is, Defendants’ exotic dancers/entertainers were never made aware of how
13    the tip credit allowance worked or what the amounts to be credited were.
14    Furthermore, Defendants violated 29 U.S.C. § 203(m) because they did not allow
15    Plaintiff to retain all of her tips and instead required that she divide her tips
16    amongst other employees who do not customarily and regularly receive tips.
17    Because Defendants violated the tip-pool law, Defendants lose the right to take a
18    credit toward minimum wage.
19          51.    Defendants exercised significant control over Plaintiff through
20    written and unwritten policies and procedures. Defendants had visibly posted in
21    the employees’ locker room the written employee rules for late arrivals and early
22    leaves and the corresponding fees for which performers would be responsible.
23          52.    Silver Reign provided and paid for all advertising and marketing
24    efforts undertaken on behalf of Silver Reign
25          53.    Silver Reign paid for the building used by Silver Reign,
26    maintenance of the facility, the sound system, stages, lights, beverage and
27    inventory used at the facility.
28    ///
            COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               – 11 –
Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 12 of 34 Page ID #:12




 1          54.    Defendants made all hiring decisions regarding wait staff, security,
 2    entertainers, managerial and all other employees on the premises.
 3          55.    Silver Reign’s opportunity for profit and loss far exceeded
 4    Plaintiff’s opportunity for profit and loss from work at Silver Reign.
 5          56.    Nude dancing is an integral part of Silver Reign’s operations. Silver
 6    Reign’s advertising and logo prominently displays nude dancing for its
 7    customers. Silver Reign is well known as a “strip club.”
 8          57.    Silver Reign needs dancers/ entertainers to successfully and
 9    profitably operate the Silver Reign business model.
10          58.    The position of dancer/entertainer requires no managerial skill of
11    others.
12          59.    The position of dancer/entertainer requires little other skill or
13    education, formal or otherwise.
14          60.    The only requirements to become an entertainer at Silver Reign are
15    “physical attributes” and the ability to dance seductively. Plaintiff did not have a
16    formal interview but instead was glanced over “up and down” and participated in
17    a brief audition by the manager before being offered an employment opportunity.
18    The amount of skill required is more akin to an employment position than that of
19    a typical independent contractor. Defendants do not require prior experience as
20    an entertainer or any formal dance training as a job condition or prerequisite to
21    employment. Defendants do not require the submission of an application or a
22    resume as part of the hiring process. In fact, Plaintiff has little or no formal dance
23    training and experience before auditioning to dance at Silver Reign.
24          61.    Defendants failed to maintain records of wages, fines, fees, tips and
25    gratuities and/or service charges paid or received by dancers/entertainers.
26          62.    Plaintiff was not paid an hourly minimum wage or any hourly wage
27    or salary despite being present at Defendants’ facility and required to work and
28    entertain its customers at any time during an eight-plus (8+) hour work shift.
            COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              – 12 –
Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 13 of 34 Page ID #:13




 1          63.    Plaintiff was not paid overtime wages at one-and-a-half (1½) times
 2    the regular minimum wage rate for any hours worked despite being present at
 3    Defendants’ facility and required to work and entertain its customers for longer
 4    than eight (8) hours per shift.
 5          64.    Plaintiff was not paid an hourly minimum wage for the typical one
 6    (1) hour of time expended prior to each shift to get ready for work, including
 7    applying makeup and hair, and to comply with Defendants’ dress and appearance
 8    standards. Plaintiff estimates that she spent approximately five hundred U.S.
 9    Dollars ($500.00) annually on makeup, hair-related expenses, and outfits.
10          65.    Plaintiff was not paid an hourly minimum wage for the time she was
11    required to wait at Silver Reign until the premises and the parking lot were
12    cleared of customers.
13          66.    The FLSA Class Members had the same pay structure and were
14    under the same controls as Plaintiff.
15          67.    Plaintiff and FLSA Class Members would work over forty (40)
16    hours in some weeks each worked for Defendants.
17          68.    Defendants have never paid Plaintiff and FLSA Class Members any
18    amount as wages whatsoever, and have instead unlawfully required Plaintiff and
19    FLSA Class Members to pay them for the privilege of working.
20          69.    The only source of monies received by Plaintiff (and the class she
21    seeks to represent) relative to her employment with Defendants came in the form
22    of gratuities received directly from customers, a portion of which Plaintiff and
23    the FLSA Class Members were required to pay to Defendants.
24    ///
25    ///
26    ///
27    ///
28    ///
            COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              – 13 –
Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 14 of 34 Page ID #:14




 1          70.     Although Plaintiff and FLSA Class Members are required to and do
 2    in fact frequently work more than forty (40) hours per workweek, they are not
 3    compensated at the FLSA mandated time-and-a-half rate for hours in excess of
 4    forty (40) per workweek. In fact, they receive no compensation whatsoever from
 5    Defendants and thus, Defendants violate the minimum wage requirement of
 6    FLSA. See 29 U.S.C. § 206.
 7          71.     Defendants' method of paying Plaintiff in violation of the FLSA was
 8    willful and was not based on a good faith and reasonable belief that its conduct
 9    complied with the FLSA. Defendants misclassified Plaintiff with the sole intent
10    to avoid paying her in accordance to the FLSA; the fees and fines described
11    herein constitute unlawful “kickbacks” to the employer within the meaning of the
12    FLSA, and Plaintiff is entitled to restitution of such fines and fees.
13          72.     Plaintiff and the FLSA Class Members who worked at Silver Reign
14    performed precisely the same job duties - dancing and entertaining at Silver
15    Reign.
16          73.     Plaintiff and the FLSA Class Members who worked at Silver Reign
17    during the applicable limitations period(s) were subject to the same work rules
18    established by the Defendants as identified above.
19          74.     Plaintiff and the FLSA Class Members at Silver Reign were subject
20    to the terms and conditions of employment and the same degree of control,
21    direction, supervision, promotion and investment imposed or performed by
22    Defendants.
23          75.     Plaintiff and the FLSA Class Members at Silver Reign during the
24    applicable limitations period(s) were subject to the same across-the-board,
25    uniformly applied corporate policy mandated by Defendants.
26          76.     Plaintiff and the FLSA Class Members at Silver Reign, during the
27    applicable limitations period, were subject to the same fees and fines imposed by
28    Defendants.
           COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              – 14 –
Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 15 of 34 Page ID #:15




 1             77.   As a result of Defendants’ across-the-board, standard operating
 2    procedure of mischaracterizing dancers/entertainers as “independent contractors”
 3    and their consequent failure to pay any wages or compensation whatsoever, it is a
 4    certainly that numerous other current and former dancers and entertainers who
 5    worked at Silver Reign during the applicable limitations period would elect to
 6    participate in this action if provided notice of same.
 7             78.   Upon information and belief, more than one hundred (100) dancers
 8    and entertainers have worked at Silver Reign during the three (3) to five (5) years
 9    prior to the filing of this action.
10             79.   Plaintiff is “similarly situated” to the 29 U.S.C. § 216(b) class of
11    persons she seeks to represent, and will adequately represent the interests of the
12    class.
13             80.   Plaintiff has hired Counsel experienced in class actions and in
14    collective actions under 29 U.S.C. § 216(b) who will adequately represent the
15    class.
16             81.   Defendants failed to keep records of tips, gratuities and/or service
17    charges paid to Plaintiff or any other dancer/entertainer and failed to maintain
18    and furnish wage statements to Plaintiff.
19             82.   Federal law mandates that an employer is required to keep for three
20    (3) years all payroll records and other records containing, among other things, the
21    following information:
22             a.    The time of day and day of week on which the employees’ work
23                   week begins;
24             b.    The regular hourly rate of pay for any workweek in which overtime
25                   compensation is due under section 7(a) of the FLSA;
26             c.    An explanation of the basis of pay by indicating the monetary
27                   amount paid on a per hour, per day, per week, or other basis;
28    ///
               COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                – 15 –
Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 16 of 34 Page ID #:16




 1            d.    The amount and nature of each payment which, pursuant to
 2                  section 7(e) of the FLSA, is excluded from the “regular rate”;
 3            e.    The hours worked each workday and total hours worked each
 4                  workweek;
 5            f.    The total daily or weekly straight time earnings or wages due for
 6                  hours worked during the workday or workweek, exclusive of
 7                  premium overtime compensation;
 8            g.    The total premium for overtime hours. This amount excludes the
 9                  straight-time earnings for overtime hours recorded under this section;
10            h.    The total additions to or deductions from wages paid each pay period
11                  including employee purchase orders or wage assignments;
12            i.    The dates, amounts, and nature of the items which make up the total
13                  additions and deductions;
14            j.    The total wages paid each pay period; and
15            k.    The date of payment and the pay period covered by payment.
16    29 C.F.R. 516.2, 516.5.
17            83.   Defendants have not complied with federal law and have failed to
18    maintain such records with respect to Plaintiff and the FLSA Class Members.
19    Because Defendants’ records are inaccurate and/or inadequate, Plaintiff and the
20    FLSA Class Members can meet their burden under the FLSA by proving that
21    they, in fact, performed work for which they were improperly compensated, and
22    produce sufficient evidence to show the amount and extent of their work “as a
23    matter of a just and reasonable inference.” See, e.g., Anderson v. Mt. Clemens
24    Pottery Co., 328 U.S. 680, 687 (1946). Plaintiff seeks to put Defendants on
25    notice that she intends to rely on Anderson to provide the extent of her unpaid
26    work.
27    ///
28    ///
            COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                – 16 –
Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 17 of 34 Page ID #:17




 1          B.     INDIVIDUAL LIABILITY UNDER THE FAIR LABOR STANDARDS ACT
 2          84.    In Boucher v. Shaw, 572 F.3d 1087 (9th Cir. 2009), the U.S. Court
 3    of Appeals for the Ninth Circuit held that individuals can be liable for FLSA
 4    violations under an expansive interpretation of “employer.” Id. at 1088. The
 5    FLSA defines “employer” as “any person acting directly or indirectly in the
 6    interest of an employer in relation to an employee.” 29 U.S.C. § 203(d). The
 7    Ninth Circuit stated that the definition of “employer” under FLSA is not limited
 8    by the common law concept of “employer” but “is to be given an expansive
 9    interpretation in order to effectuate the FLSA’s broad remedial purposes.”
10          85.    Where an individual exercises “control over the nature and structure
11    of the employment relationship,” or “economic control” over the relationship,
12    that individual is an employer within the meaning of the FLSA, and is subject to
13    liability. Lambert v. Ackerley,180 F.3d 997 (9th Cir. 1999). The Ninth Circuit
14    highlighted factors related to “economic control,” which included ownership
15    interest, operational control of significant aspects of the day-to-day functions, the
16    power to hire and fire employees, determine salaries, and the responsibility to
17    maintain employment records.
18          86.    Diaz, Young, and Becky Doe Manager are individually liable for
19    failing to pay Plaintiff her wages. The actual identities of DOE MANAGERS 2
20    through 3 and DOES 4 through 100 are unknown at this time.
21     V.    COLLECTIVE ACTION ALLEGATIONS
22          87.    Plaintiff hereby incorporates by reference and re-alleges each and
23    every allegation set forth in each and every preceding paragraph as though fully
24    set forth herein.
25          88.    Plaintiff brings this action as an FLSA collective action pursuant to
26    29 U.S.C. § 216(b) on behalf of all persons who were or are employed by
27    Defendants as exotic dancers/entertainers at any time during the three (3) years
28    prior to the commencement of this action to present.
            COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              – 17 –
Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 18 of 34 Page ID #:18




 1          89.    Plaintiff has actual knowledge that the FLSA Class Members have
 2    also been denied overtime pay for hours worked over forty(40) hours per
 3    workweek and have been denied pay at the federally mandated minimum wage
 4    rate. That is, Plaintiff worked with other dancers at Silver Reign. As such, she
 5    has firsthand personal knowledge of the same pay violations throughout
 6    Defendants’ club. Furthermore, other exotic dancers/entertainers at Defendants’
 7    club Silver Reign have shared with her similar pay violation experiences as those
 8    described in this Complaint.
 9          90.    Other employees similarly situated to the Plaintiff work or have
10    worked at Silver Reign but were not paid overtime at the rate of one and one-half
11    (1½) their regular rate when those hours exceeded forty (40) hours per
12    workweek. Furthermore, these same employees were denied pay at the federally
13    mandated minimum wage rate.
14          91.    Although Defendants permitted and/or required the FLSA Class
15    Members to work in excess of forty (40) hours per workweek, Defendants have
16    denied them full compensation for their hours worked over forty (40).
17    Defendants have also denied them full compensation at the federally mandated
18    minimum wage rate.
19          92.    FLSA Class Members perform or have performed the same or
20    similar work as the Plaintiff.
21          93.    FLSA Class Members regularly work or have worked in excess of
22    forty (40) hours during a workweek.
23          94.    FLSA Class Members regularly work or have worked and did not
24    receive minimum wage.
25          95.    FLSA Class Members are not exempt from receiving overtime
26    and/or pay at the federally mandated minimum wage rate under the FLSA.
27    ///
28    ///
            COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                             – 18 –
Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 19 of 34 Page ID #:19




 1          96.    As such, FLSA Class Members are similar to Plaintiff in terms of
 2    job duties, pay structure, misclassification as independent contractors and/or the
 3    denial of overtime and minimum wage.
 4          97.    Defendants’ failure to pay overtime compensation and hours worked
 5    at the minimum wage rate required by the FLSA results from generally
 6    applicable policies or practices, and does not depend on the personal
 7    circumstances of the FLSA Class Members.
 8          98.    The experiences of the Plaintiff, with respect to her pay, are typical
 9    of the experiences of the FLSA Class Members.
10          99.    The specific job titles or precise job responsibilities of each FLSA
11    Class Member does not prevent collective treatment.
12          100. All FLSA Class Members, irrespective of their particular job
13    requirements, are entitled to overtime compensation for hours worked in excess
14    of forty (40) during a workweek.
15          101. All FLSA Class Members, irrespective of their particular job
16    requirements, are entitled to compensation for hours worked at the federally
17    mandated minimum wage rate.
18          102. Although the exact number of damages may vary among FLSA
19    Class Members, the damages for the FLSA Class Members can be easily
20    calculated by a simple formula. The claims of all FLSA Class Members arise
21    from a common nucleus of facts. Liability is based on a systematic course of
22    wrongful conduct by the Defendant that caused harm to all FLSA Class
23    Members.
24    ///
25    ///
26    ///
27    ///
28    ///
            COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                             – 19 –
Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 20 of 34 Page ID #:20




 1           103. As such, Plaintiff brings her FLSA claims as a collective action on
 2    behalf of the following class:
 3             All of Defendants’ current and former exotic
 4             dancers/entertainers who worked at the Silver Reign located in
 5             Los Angeles, California at any time starting three (3) years
 6             before this Complaint was filed.
 7     VI.   CAUSES OF ACTION
 8                              FIRST CAUSE OF ACTION
 9     FAILURE TO PAY MINIMUM WAGE PURSUANT TO THE FLSA, 29 U.S.C. § 206
10                (By Plaintiff Individually and on Behalf of the Collective
11                                 Against All Defendants)
12           104. Plaintiff hereby incorporates by reference and re-alleges each and
13    every allegation set forth in each and every preceding paragraph as though fully
14    set forth herein.
15           105. Defendants are engaged in “commerce” and/or in the production of
16    “goods” for “commerce” as those terms are defined in the FLSA.
17           106. Defendants operate an enterprise engaged in commerce within the
18    meaning of the FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged
19    in commerce, and because its annual gross volume of sales made is more than
20    five hundred thousand U.S. Dollars ($500,000).
21           107. Defendants failed to pay Plaintiff the minimum wage in violation of
22    29 U.S.C. § 206.
23           108. Based upon the conduct alleged herein, Defendants knowingly,
24    intentionally and willfully violated the FLSA by not paying Plaintiff the
25    minimum wage under the FLSA.
26           109. Throughout the relevant period of this lawsuit, there is no evidence
27    that Defendants’ conduct that gave rise to this action was in good faith and based
28    on reasonable grounds. In fact, Defendants continued to violate the FLSA long
            COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                             – 20 –
Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 21 of 34 Page ID #:21




 1    after they learned that their misclassification scheme and compensation policies
 2    were illegal.
 3          110. Due to Defendants’ FLSA violations, Plaintiff is entitled to recover
 4    from Defendants, minimum wage compensation and an equal amount in the
 5    form of liquidated damages, as well as reasonable attorneys’ fees and costs of the
 6    action, including interest, pursuant to 29 U.S.C. § 216(b).
 7                            SECOND CAUSE OF ACTION
 8     FAILURE TO PAY OVERTIME WAGES PURSUANT TO THE FLSA, 29 U.S.C. § 207
 9                (By Plaintiff Individually and on Behalf of the Collective
10                                 Against All Defendants)
11          111. Plaintiff hereby incorporates by reference and re-alleges each and
12    every allegation set forth in each and every preceding paragraph as though fully
13    set forth herein.
14          112. Each Defendant is an “employer” or “joint employer” of Plaintiff
15    within the meaning of the FLSA, 29 U.S.C. § 203(d).
16          113. Defendants are engaged in “commerce” and/or in the production of
17    “goods” for “commerce” as those terms are defined in the FLSA.
18          114. Defendants operate an enterprise engaged in commerce within the
19    meaning of the FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged
20    in commerce, and because its annual gross volume of sales made is more than five
21    hundred thousand U.S. Dollars ($500,000.00).
22          115. Defendants failed to pay Plaintiff the applicable overtime wage for
23    each hour in excess of forty (40) during each workweek in which she worked in
24    violation of 29 U.S.C. § 207.
25          116. Based upon the conduct alleged herein, Defendants knowingly,
26    intentionally and willfully violated the FLSA by not paying Plaintiff the overtime
27    wage required under the FLSA.
28    ///
            COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                             – 21 –
Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 22 of 34 Page ID #:22




 1            117. Throughout the relevant period of this lawsuit, there is no evidence
 2    that Defendants’ conduct that gave rise to this action was in good faith and based
 3    on reasonable grounds. In fact, Defendants continued to violate the FLSA long
 4    after they learned that their misclassification scheme and compensation policies
 5    were unlawful.
 6            118. Due to Defendants’ FLSA violations, Plaintiff is entitled to recover
 7    from Defendants, overtime wage compensation and an equal amount in the form
 8    of liquidated damages, as well as reasonable attorneys’ fees and costs of the
 9    action, including interest, pursuant to 29 U.S.C. § 216(b).
10                              THIRD CAUSE OF ACTION
11          UNLAWFUL TAKING OF TIPS IN VIOLATION OF THE FLSA, 29 U.S.C. § 203
12                (By Plaintiff Individually and on Behalf of the Collective
13                                 Against All Defendants)
14            119. Plaintiff hereby incorporates by reference and re-alleges each and
15    every allegation set forth in each and every preceding paragraph as though fully
16    set forth herein.
17            120. Plaintiff customarily and regularly received more than thirty U.S.
18    Dollars ($30.00) a month in tips and therefore is a tipped employee as defined in
19    the FLSA, 29 U.S.C. § 203(t), see also 29 C.F.R. § 531.50.
20            121. At all relevant times, each Defendant is an “employer” or joint
21    employer of Plaintiff within the meaning of the FLSA, 29 U.S.C. § 203(d).
22            122. Defendants are engaged in “commerce” and/or in the production of
23    “goods” for “commerce” as those terms are defined in the FLSA.
24            123. Defendants operate an enterprise engaged in commerce within the
25    meaning for the FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged
26    in commerce, and because its annual gross volume of sales made is more than five
27    hundred thousand U.S. Dollars ($500,000).
28    ///
              COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                             – 22 –
Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 23 of 34 Page ID #:23




 1          124. Under TIPA:
 2                 [a]n employer may not keep tips received by its
                   employees for any purpose including allowing managers
 3                 or supervisors to keep any portion of employees’ tips,
                   regardless of whether or not it takes a tip credit.
 4
 5          29 U.S.C. § 203.

 6          125. Defendants kept a portion of tips paid to Plaintiff by Defendants’
 7    customers in the form of fees, fines, mandatory charges and other payments to
 8    management, house moms, disc jockeys, and floor men in violation of TIPA.
 9          126. Defendants required Plaintiff to participate in an illegal tip pool,
10    which included employees who do not customarily and regularly receive tips, and
11    do not have more than a de minimis, if any, interaction with customers leaving the
12    tips (such as the Club DJs, security, and management). See U.S. Dep’t of Labor,
13    Wage and Hour Division, “Fact Sheet # 15: Tipped employees under the Fair
14    Labor Standards Act (FLSA).”
15          127. The contribution the Defendants required Plaintiff to make after each
16    shift was arbitrary and capricious and the distribution was not agreed to by
17    Plaintiff other dancers; but rather, was imposed upon Plaintiff and other dancers.
18          128. By requiring Plaintiff to pool her tips with club management,
19    including the individual Defendants named herein, Defendants “retained” a
20    portion of the tips received by Plaintiff in violation of the FLSA.
21          129. Defendants did not make any effort, let alone a “good faith” effort, to
22    comply with the FLSA as it relates to compensation owed to Plaintiff.
23          130. At the time of their illegal conduct, Defendants knew or showed
24    reckless disregard that the tip-pool which they required Plaintiff to contribute
25    included non-tipped employees and, therefore, was statutorily illegal. In spite of
26    this, Defendants willfully failed and refused to pay Plaintiff the proper amount of
27    the tips to which she was entitled.
28    ///
            COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                             – 23 –
Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 24 of 34 Page ID #:24




 1             131. Defendants’ willful failure and refusal to pay Plaintiff the tips she
 2    earned violates the FLSA.
 3             132. Defendants kept a portion of tips paid to Plaintiff by Defendants’
 4    customers in the form of fees, fines, mandatory charges and other payments to
 5    management, house moms, disc jockeys, and door men in violation of TIPA.
 6             133. As a result of the acts and omissions of the Defendants as alleged
 7    herein, and pursuant to 29 U.S.C. §§ 216(b) and 260, Plaintiff is entitled to
 8    damages in the form of all misappropriated tips, plus interest; as liquated
 9    damages, an amount equal to all misappropriated tips, mandatory attorneys’ fees,
10    costs, and expenses.
11                               FOURTH CAUSE OF ACTION
12          FAILURE TO PAY MINIMUM WAGE UNDER CAL. LAB. CODE §§ 1194 & 1197
13                     (By Plaintiff Individually Against All Defendants)
14             134. Plaintiff hereby incorporates by reference and re-alleges each and
15    every allegation set forth in each and every preceding paragraph as though fully
16    set forth herein.
17             135. Plaintiff alleges, on the basis of information and belief, that
18    Defendants, from the time the applicable statute of limitations begins to the
19    present time, have engaged in the regular practice of requiring or permitting
20    Plaintiff to work without paying her the legal minimum wage at all times.
21             136. Section 2(K) of IWC Wage Order 5 and section 5(H) of IWC Wage
22    Order 10 define “hours worked” as “the time during which an employee is subject
23    to the control of the employer, [which] includes all the time the employee is
24    suffered or permitted to work, whether or not required to do so.” An employer
25    must pay its employees for all “hours worked.”
26             137. Defendants did not pay wages for any of the time that they controlled
27    Plaintiff and/or permitted her to work.
28    ///
              COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                – 24 –
Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 25 of 34 Page ID #:25




 1          138. Plaintiff is not exempt from the minimum wage requirements under
 2    California law.
 3          139. Defendants failed to accurately pay Plaintiff the required legal
 4    minimum wage and compensation for all hours worked, in violation of Cal. Lab.
 5    Code §§ 204, 210, 216, 558, 1194, 1194.12, 1197 and applicable IWC Wage
 6    Order(s).
 7          140. Defendants, and each of them, individually or by and through their
 8    respective officers, directors and managing agents, ordered, authorized, approved
 9    or ratified the conduct herein alleged with the intent to deprive Plaintiff
10    compensation and benefits to which she is, and was, entitled under California law,
11    so as to increase Defendants’ profits at the expense of the health and welfare of
12    their employees, contrary to public policy and clear statutory obligations.
13          141. As a result of the actions of Defendants in failing and refusing to pay
14    the minimum wages required by law, Plaintiff was damaged by not receiving
15    compensation which she should have received, but did not receive. Plaintiff is
16    therefore entitled to compensation in an amount to be proven at trial for unpaid
17    wages, pre-judgment interest, penalties, attorneys’ fees and costs pursuant to Cal.
18    Lab. Code § 1194 and other applicable statutes.
19                              FIFTH CAUSE OF ACTION
20                  FAILURE TO PAY OVERTIME WAGES IN VIOLATION OF
21                          CAL. LAB. CODE §§ 510, 1194, & 1197
22                   (By Plaintiff Individually Against All Defendants)
23          142. Plaintiff hereby incorporates by reference and re-alleges each and
24    every allegation set forth in each and every preceding paragraph as though fully
25    set forth herein.
26          143. At all relevant times, Plaintiff has been a non-exempt employee of
27    Defendants and is entitled to the full protections of the California Labor Code and
28    of the applicable IWC Wage Order(s).
            COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              – 25 –
Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 26 of 34 Page ID #:26




 1          144. Cal. Lab. Code § 1198 makes it unlawful for an employer to employ
 2    any person under conditions of employment that violate the Wage Order.
 3          145. Section 2(K) of IWC Wage Order 5 and section 2(H) of IWC Wage
 4    Order 10 define “hours worked” as “the time during which an employee is subject
 5    to the control of the employer, [which] includes all the time the employee is
 6    suffered or permitted to work, whether or not required to do so.” An employer
 7    must pay its employees for all “hours worked.”
 8          146. Cal. Lab. Code §§ 510 and 1194, and Section 3 of the Wage Orders,
 9    require employers to pay overtime wages to their non-exempt employees at no
10    less than one and one-half (1 ½) times their regular rates of pay for all hours
11    worked in excess of eight (8) hours in one workday, all hours worked in excess of
12    forty (40) hours in one workweek, and for the first eight (8) hours worked on a
13    seventh consecutive workday.
14          147. Cal. Lab. Code §§ 510 and 1194, and Section 3 of the Wage Orders,
15    also require employers to pay overtime wages to their non-exempt employees at
16    no less than two (2) times their regular rates of pay for all hours worked in excess
17    of twelve (12) hours in one workday, and for all hours worked in excess of eight
18    (8) hours on a seventh consecutive workday.
19          148. At relevant times during their employment, Defendants failed to pay
20    Plaintiff overtime wages for overtime hours worked.
21          149. Pursuant to Cal. Lab. Code § 1194, Plaintiff seeks recovery of all
22    unpaid overtime wages, interest thereon, costs of suit, and reasonable attorneys’
23    fees, all in amounts subject to proof.
24    ///
25    ///
26    ///
27    ///
28    ///
            COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               – 26 –
Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 27 of 34 Page ID #:27




 1                              SIXTH CAUSE OF ACTION
 2                  FAILURE TO FURNISH ACCURATE WAGE STATEMENTS,
 3                             CAL. LAB. CODE §§ 226, ET. SEQ.
 4                   (By Plaintiff Individually Against All Defendants)
 5          150. Plaintiff hereby incorporates by reference and re-alleges each and
 6    every allegation set forth in each and every preceding paragraph as though fully
 7    set forth herein.
 8          151. Cal. Lab Code § 226(a) mandates that “[e]very employer shall,
 9    semimonthly or at the time of each payment of wages, furnish each of his or her
10    employees, either as a detachable part of the check, draft, or voucher paying the
11    employee’s wages, or separately when wages are paid by personal check or cash,
12    an accurate itemized statement in writing showing (1) gross wages earned, (2)
13    total hours worked by the employee, except for any employee whose
14    compensation is solely based on a salary and who is exempt from payment of
15    overtime under subdivision (a) of Section 515 or any applicable order of the
16    Industrial Welfare Commission, (3) the number of piece-rate units earned and any
17    applicable piece rate if the employee is paid on a piece-rate basis, (4) all
18    deductions, provided that all deductions made on written orders of the employee
19    may be aggregated and shown as one item, (5) net wages earned, (6) the inclusive
20    dates of the period for which the employee is paid, (7) the name of the employee
21    and only the last four digits of his or her social security number or an employee
22    identification number other than a social security number, (8) the name and
23    address of the legal entity that is the employer and, if the employer is a farm labor
24    contractor, as defined in subdivision (b) of Section 1682, the name and address of
25    the legal entity that secured the services of the employer, and (9) all applicable
26    hourly rates in effect during the pay period and the corresponding number of
27    hours worked at each hourly rate by the employee and, beginning July 1, 2013, if
28    the employer is a temporary services employer as defined in Section 201.3, the
            COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              – 27 –
Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 28 of 34 Page ID #:28




 1    rate of pay and the total hours worked for each temporary services assignment.”
 2    (Emphasis added.)
 3          152. Pursuant to Cal. Lab. Code § 226(e)(2)(B), “an employee is deemed
 4    to suffer injury for purposes of this subdivision if the employer fails to provide
 5    accurate and complete information as required by any one or more of items”
 6    identified above.
 7          153. As alleged in Plaintiff’s causes of action, Defendants, and each of
 8    them, regularly failed to compensate Plaintiff for all of her overtime hours
 9    worked, as well as for her missed meal and rest breaks.
10          154. Furthermore, Defendants did not regularly furnished wage statements
11    that identified the inclusive dates for that wage statement, in violation of Cal. Lab.
12    Code §§ 226, et seq.
13          155. Pursuant to Cal. Lab. Code § 226, Plaintiff seeks damages, costs of
14    suit, and reasonable attorneys’ fees in an amount to be proven at the time of trial.
15                            SEVENTH CAUSE OF ACTION
16                 WAITING TIME PENALTIES, CAL. LAB. CODE §§ 201-203
17                   (By Plaintiff Individually Against All Defendants)
18          156. Plaintiff hereby incorporates by reference and re-alleges each and
19    every allegation set forth in each and every preceding paragraph as though fully
20    set forth herein.
21          157. At all times relevant herein, Defendants were required to pay their
22    employees all wages owed in a timely fashion during and at the end of their
23    employment, pursuant to Cal. Lab. Code §§ 201–203.
24          158. As a pattern and practice, Defendants regularly failed to pay Plaintiff
25    her final wages pursuant to Cal. Lab. Code §§ 201–203, and accordingly owe
26    waiting time penalties pursuant to Cal. Lab. Code § 203.
27    ///
28    ///
            COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              – 28 –
Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 29 of 34 Page ID #:29




 1           159. The conduct of Defendants and their agents and managerial
 2    employees as described herein was willful, and in violation of the rights of
 3    Plaintiff.
 4           160. Plaintiff is informed and believes, and on that basis alleges, that
 5    Defendants’ willful failure to pay wages due and owed to her upon separation
 6    from employment results in a continued payment of wages up to thirty (30) days
 7    from the time the wages were due. Therefore, Plaintiff is entitled to compensation
 8    pursuant to Cal. Lab. Code § 203.
 9                              EIGHTH CAUSE OF ACTION
10                 FAILURE TO INDEMNIFY BUSINESS EXPENSES IN VIOLATION OF
11                                    CAL. LAB. CODE § 2802
12                     (By Plaintiff Individually Against All Defendants)
13           161. Plaintiff hereby incorporates by reference and re-alleges each and
14    every allegation set forth in each and every preceding paragraph as though fully
15    set forth herein.
16           162. Cal. Lab. Code § 2802 requires employers, including Defendants, to
17    indemnify employees for all necessary expenditures incurred by the employee in
18    performing her job.
19           163. As alleged herein, Defendants required Plaintiff, as a condition of her
20    employment, pay a daily “house fee” and/or “stage fee” of twenty U.S. Dollars
21    ($30) to forty U.S. Dollars ($40) in order to fulfill Plaintiff’s job duties.
22           164. As alleged herein, Defendants required Plaintiff, as a condition of her
23    employment, pay “late fees” and “leave early fees” and any balances from
24    previous shifts in order to fulfill Plaintiff’s job duties.
25           165. Such expenditures by Plaintiff are incurred in direct consequence of
26    the discharge of Plaintiff’s job duties.
27    ///
28    ///
            COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                 – 29 –
Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 30 of 34 Page ID #:30




 1           166. As a direct and proximate result of Defendants’ failure to reimburse
 2    Plaintiff for these necessary expenditures, Plaintiff has been injured in an amount
 3    to be proved at trial.
 4           167. Plaintiff is, therefore, entitled to recover reimbursement for these
 5    necessary expenditures, and also to recover costs, interest, and attorneys’ fees as
 6    provided by California law.
 7                               NINTH CAUSE OF ACTION
 8          COMPULSION AND COERCION TO PATRONIZE EMPLOYER AND/OR OTHER
 9                        PERSONS IN VIOLATION OF CAL. LAB. CODE §450
10                    (By Plaintiff Individually Against All Defendants)
11           168. Plaintiff hereby incorporates by reference and re-alleges each and
12    every allegation set forth in each and every preceding paragraph as though fully
13    set forth herein.
14           169. Cal. Lab. Code § 450 provides that no employer “may compel or
15    coerce any employee, or applicant for employment, to patronize his or her
16    employer, or any other person, in the purchase of anything of value.”
17           170. As alleged herein, Defendants required Plaintiff to purchase various
18    fees such as the “house fee,” the “late fee,” and the “leave early fee” from
19    Defendants and/or other specific persons.
20           171. As a direct and proximate result of Defendants’ requirement that
21    Plaintiff purchase anything of value, including the “house fee,” “stage fee,” the
22    “late fee,” and the “leave early fee” from Defendants and/or other specific
23    persons, Plaintiff has been injured in an amount to be proved at trial.
24           172. By requiring Plaintiff to purchase said fees to do her job, Defendants
25    compelled and coerced Plaintiff to patronize The Strip Joint.
26           173. Plaintiff is, therefore, entitled to recover damages, and also to
27    recover costs, interest, and attorney’s fees as provided by California law.
28    ///
             COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              – 30 –
Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 31 of 34 Page ID #:31




 1                              TENTH CAUSE OF ACTION
 2                         UNFAIR COMPETITION IN VIOLATION OF
 3                        CAL. BUS. & PROF. CODE §§ 17200, ET SEQ.
 4                         (By Plaintiff and on behalf of the Class
 5                                 Against All Defendants)
 6          174. Plaintiff hereby incorporates by reference and re-alleges each and
 7    every allegation set forth in each and every preceding paragraph as though fully
 8    set forth herein.
 9          175. Cal. Bus. & Prof. Code § 17200 defines “unfair competition” to
10    include any unlawful business practice.
11          176. Cal. Bus. & Prof. Code §17204 allows a person who has lost money
12    or property as a result of unfair competition to bring an action for restitution of
13    money or property acquired from him or her by means of unfair competition.
14          177. The FLSA prohibits employers to divert any part of an employee’s
15    wages and overtime wages, including tips and gratuity, to itself.
16          178. In violation of these requirements, as set forth above, Defendants
17    violated 29 U.S.C. § 203 by forcing Plaintiff and the FLSA Class Members to
18    participate in an invalid tip-pool with employees who typically do not receive
19    tips. Additionally, Defendants forced Plaintiff to use portions of her tip wages to
20    pay Defendant managers as well as “house fees” and other fees and fines.
21          179. In violation of these requirements, as set forth above, Defendants
22    violated 29 U.S.C. § 206 and 29 U.S.C. § 207 by failing to pay Plaintiff and the
23    FLSA Class Members minimum wages and overtime wages.
24          180. As a result of Defendants’ above-alleged unlawful business practices,
25    Plaintiff and the FLSA Class Members have lost monies and property by means
26    of unfair competition.
27          181. In violation of these requirements, as set forth above, Defendants
28    compelled Plaintiff to patronize Silver Reign.
          COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              – 31 –
Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 32 of 34 Page ID #:32




 1           182. In violation of these requirements, as set forth above, Defendants
 2    failed to pay Plaintiff overtime wages for hours that she worked.
 3           183. In violation of these requirements, as set forth above, Defendants
 4    failed to pay Plaintiff minimum wages for the hours that she worked.
 5           184. In violation of these requirements, as set forth above, Defendants
 6    failed to indemnify business expenses to Plaintiff.
 7           185. As a result of Defendants’ above-alleged unlawful business practices,
 8    Plaintiff has lost monies and property by means of unfair competition.
 9           186. Pursuant to Cal. Bus. & Prof. Code § 17204, Plaintiff seeks an order
10    of restitution for all monies and property that Defendants have acquired from her
11    by means of unfair competition from the forced tip pooling.
12           187. Plaintiff is seeking minimum wages, overtime wages, forced tips and
13    other restitutionary relief under this equitable cause of action for the four years
14    prior to filing this lawsuit.
15                                    PRAYER FOR RELIEF
16           WHEREFORE, Plaintiff requests of this Court the following relief:
17                  1. For compensatory damages according to proof at trial of at least
18                     $100,000 for jurisdictional purposes;
19                  2. For special damages according to proof at trial;
20                  3. For restitution of unpaid monies;
21                  4. For attorneys’ fees;
22                  5. For costs of suit incurred herein;
23                  6. For statutory penalties;
24                  7. For civil penalties;
25                  8. For pre-judgment interest;
26                  9. For post-judgement interest;
27                  10.For general damages in an amount to be proven at trial;
28               11.For declaratory relief;
            COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              – 32 –
Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 33 of 34 Page ID #:33




 1                12.For injunctive relief; and
 2                13.For such other and further relief as the tribunal may deem just and
 3                   proper.
 4
      Dated: January 15, 2020                        KRISTENSEN LLP
 5
 6                                                   /s/ John P. Kristensen
                                                     John P. Kristensen
 7                                                   Jesenia A. Martinez
 8                                                   Jacob J. Ventura
 9
10                                                   HUGHES ELLZEY, LLP

11                                                   /s/ Jarrett L. Ellzey
12                                                   Jarrett L. Ellzey

13                                                   Attorneys for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
           COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                            – 33 –
Case 2:20-cv-00414-JFW-JC Document 1 Filed 01/15/20 Page 34 of 34 Page ID #:34




 1                              DEMAND FOR JURY TRIAL
 2          Plaintiff hereby demands a trial by jury for all such triable claims.
 3
      Dated: January 15, 2020                          KRISTENSEN LLP
 4
 5                                                     /s/ John P. Kristensen
                                                       John P. Kristensen
 6                                                     Jesenia A. Martinez
 7                                                     Jacob J. Ventura
 8                                                     HUGHES ELLZEY, LLP
 9
                                                       /s/ Jarrett L. Ellzey
10                                                     Jarrett L. Ellzey
11
                                                       Attorneys for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
           COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                             – 34 –
